UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 BROWN-FORMAN CORPORATION (Name of Issuer) CLASS A COMMON STOCK (Title of Class of Securities) 115637-10-0 (CUSIP Number) June 11, 2007 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-l(b) [X]Rule 13d-l(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (1) Names of Reporting Persons Avish Agincourt, LLC I.R.S. Identification Nos. of Above Persons (entities only) (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) [] [] (3) SEC Use Only (4) CITIZENSHIP OR PLACE OF ORGANIZATION DE. Number of Shares Beneficially Owned by Each Reporting Person With: (5) Sole Voting Power 0 (6) Shared Voting Power 5,359,221 (7) Sole Dispositive Power 0 (8) Shared Dispositive Power 5,359,221 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 5,359,221 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] (11) Percent of Class Represented by Amount in Row 9 9.4% (12) Type of Reporting Person (See Instructions) OO* * The Reporting Person is a Delaware limited liability company. 2 ITEM 1(a).NAME OF ISSUER: Brown-Forman Corporation ITEM l(b).ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: 850 Dixie Highway Louisville, Kentucky 40210 ITEM 2(a).NAME OF PERSON FILING: The person reporting on this Schedule 13G is Avish Agincourt, LLC, a Delaware limited liability company. ITEM 2(b).ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: Principal Business Address of Avish Agincourt, LLC: 829 W. Main Street Louisville, Kentucky 40202 ITEM 2(c).CITIZENSHIP: Not applicable. ITEM 2(d).TITLE OF CLASS OF SECURITIES: Class A Common Stock ITEM 2(e).CUSIP NUMBER: 115637-10-0 ITEM 3.
